Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although the prior art of record teaches an eye tracking system comprising: a contact lens containing one or more magnetic sensors within the contact lens; one or more magnetic sources that generate non-spatially-uniform magnetic fields at the magnetic sensor(s); and a processor that determines at least one of a position and an orientation of the eye based at least in part on measurements of the magnetic fields,
the prior art fails to teach or fairly suggest alone or in combination the following: 
“the one or more magnetic sensors including two magnetic sensors with different orientations”.
The reasons for allowance are also set forth in the Applicant’s Remarks, (Page 6, Last. Par.) submitted July 26th, 2022. 
Claims 3-22 are allowed for their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571 )272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        8 August 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872